number release date internal_revenue_service index number ------------------------- ------------------------------- ------------------------------------------------ -------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number -------------------- refer reply to cc psi b07 plr-100634-05 date date ------------------------------------------------ ----------------------- --------------------------------- ------- -- ---- -- ----- ----- ------- ------- ------- ----- ---- ---- ----- ------------- -------------------------------------- --------------- legend corporation location year n o p q r s t u v w x y state event z dear ---------------- this letter is in response to the letter from your authorized representative dated date and subsequent correspondence requesting rulings under sec_216 of the internal_revenue_code the facts are represented to be as follows corporation is a cooperative_housing_corporation located in location corporation was formed in year by the developer of plr-100634-05 the property corporation owns n disconnected towers of o floors which sit on approximately p acres of land there are a total of q units in the buildings which range in size from r to s square feet with an average size of t to u square feet approximately v of the units have been held as the principal_residence of a tenant-stockholder for at least years approximately w of the units have been held as the principal_residence of a tenant-stockholder for less than years between x and y of the units are rented to third parties by tenant-stockholders a few units are held as a second residence by a tenant-stockholder the initial proprietary leases for the units had a year term which is the longest allowable under state law corporation further represents that it complies with all of the requirements of sec_216 as a result of event corporation’s buildings sustained substantial damage the extensive repair and renovation of the buildings took many years and was in excess of the corporation’s insurance corporation incurred nearly dollar_figurez of debt to pay for the repair and renovation including the refinancing of some of corporation’s pre-existing debt corporation has proposed to subdivide the buildings into condominium units and distribute some of the condominium units to tenant-stockholders in exchange for the redemption of their stock and the cancellation of the related proprietary leases tenant- stockholders who do not participate in the redemption will continue to own stock in corporation which will continue to operate as a cooperative_housing_corporation however tenant-stockholders who do not initially participate in the redemption will have the opportunity to participate in the future after the plan is approved by the tenant- stockholders corporation will obtain the required approvals of the relevant state and local authorities each tenant-stockholder will be responsible for paying their portion of the debt on the property their portion of the cost of the conversion and their portion of any corporate level tax arising from the conversion corporation’s board will review requests from any tenant-stockholder that wish to have their stock redeemed in exchange for their unit in deciding whether to approve the conversion the board will consider all relevant factors including whether the unit was used as the tenant- stockholder’s principal_residence the number of requests received the ability of the tenant-stockholder to pay the costs of conversion and the cost to corporation of the conversion each tenant-stockholder who uses their unit as their principal_residence will be entitled to the conversion subject_to providing such documentation indemnification or security as the board requires corporation shall complete the conversion within days of the approval of the tenant-stockholder’s request corporation requests the following rulings corporation will recognize no gain_or_loss upon the subdivision of the buildings into condominiums corporation will recognize no gain_or_loss on the distribution of the condominiums to tenant-stockholders who utilize their units as their principal residences plr-100634-05 for purposes of sec_216 a tenant-stockholder’s unit shall be considered the tenant-stockholder’s principal_residence so long as the residence satisfies the definition provided in sec_1_121-1 without the necessity of also satisfying the two-year home and use requirement provided in sec_121 corporation will recognize gain in an amount equal to the amount the fair_market_value of the distributed units exceed the adjusted_basis of the units in the hands of corporation on the distribution of units to tenant- stockholders who do not utilize their units as their principal_residence corporation will not be disqualified as a cooperative_housing_corporation within the meaning of sec_216 with respect to any distribution of a unit to a tenant-stockholder in exchange for all of the tenant-stockholder’s stock in corporation and the cancellation of the related proprietary lease corporation will continue to qualify as a cooperative_housing_corporation within the meaning of sec_216 even though in accordance with the plan of conversion corporation will own a number of condominiums rather than the undivided buildings no gain_or_loss shall be recognized by each tenant-stockholder who exchanges their stock in corporation and cancels the related proprietary lease in exchange for a unit that is used as the tenant-stockholder’s principal_residence each tenant-stockholder who exchanges their stock in corporation and cancels the related proprietary lease for a unit that is used as the tenant- stockholder’s principal_residence shall have the same basis in the unit as the tenant-stockholder had in their stock in corporation each tenant-stockholder who exchanges their stock in corporation and cancels the related proprietary lease for a unit that is used as the tenant- stockholder’s principal_residence shall have the same holding_period in the unit as the tenant-stockholder had in their stock in corporation for purposes of valuing each unit to be distributed to a tenant-stockholder by corporation the proprietary lease encumbering the unit and held by the tenant-stockholder shall be taken into account by corporation and the tenant-stockholder amounts considered to be contributions of capital excluded from income pursuant to sec_118 shall not be considered gross_income for purposes of the percent gross_income_test set forth in sec_216 ruling_request sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in ' for plr-100634-05 determining gain and the loss is the excess of the adjusted_basis provided in ' for determining loss over the amount_realized under ' c the entire amount of gain_or_loss must be recognized except as otherwise provided a partition of jointly owned property or a change in the form of ownership from joint_tenancy to tenancy_in_common is not a sale_or_other_disposition of property revrul_56_437 1956_2_cb_507 likewise subdividing a tract of land into sub-lots is not a taxable disposition of property under ' see revrul_70_7 1970_1_cb_175 therefore we hold that the conversion of corporation’s cooperative housing apartments into condominium units will not be considered a sale exchange or other_disposition of property thus the taxpayer will recognize no gain_or_loss on the conversion ruling_request and sec_216 provides that except as provided in regulations no gain_or_loss shall be recognized on the distribution by a cooperative_housing_corporation of a dwelling_unit to a stockholder in such corporation if such distribution is in exchange for the stockholder's stock in such corporation and such dwelling_unit is used as his principal_residence within the meaning of sec_121 sec_121 provides that gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more the phrase used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more in ' a constitutes a two-prong test see guinan v united_states ustc cch pbig_number d ariz first ' a requires the taxpayer to use the property as the taxpayer’s principal_residence determining whether a property is the taxpayer’s principal_residence requires an analysis of the relevant facts and circumstances facts_and_circumstances_test sec_1 b of the income_tax regulations after the taxpayer’s principal_residence has been determined the days that the taxpayer’s occupied the principal_residence are added up to determine whether the taxpayer has used the principal_residence for the requisite two years the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 tra amended and and repealed ' prior to its amendment under tra ' e provided that no gain_or_loss shall be recognized if such exchange qualifies for nonrecognition of gain under ' f former ' provided that gain from the sale_or_exchange of a principal_residence old residence was recognized only to the extent that the taxpayer s adjusted_sales_price of the old residence exceeded the taxpayer s cost of purchasing a new residence within the plr-100634-05 replacement_period generally years before or after the date of sale under former ' whether property qualified as a taxpayer’s principal_residence was determined on the date of the sale_or_exchange applying a facts_and_circumstances_test see former ' c of the income_tax regulations although reference to ' in ' e has been replaced with a reference to ' tra does not demonstrate congressional intent to modify the limitation of nonrecognition at the corporate level to the extent that the shareholder’s unit qualifies as the shareholder’s principal_residence under the facts_and_circumstances_test thus for purposes of ' e a shareholder’s unit will be considered the shareholder’s principal_residence if the residence is the shareholder’s principal_residence under the facts_and_circumstances_test as provided in ' b of the regulations without the necessity of also satisfying the two-year ownership and use requirement provided in ' a therefore we hold that corporation will recognize no gain_or_loss on the distribution of the condominiums to tenant-stockholders who utilize their units as their principal residences and that for purposes of sec_216 a tenant-stockholder’s unit shall be considered the tenant-stockholder’s principal_residence so long as the residence satisfies the definition provided in sec_1_121-1 without the necessity of also satisfying the two-year ownership and use requirement provided in sec_121 ruling_request sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in ' for determining gain and the loss is the excess of the adjusted_basis provided in ' for determining loss over the amount_realized under ' c the entire amount of gain_or_loss must be recognized except as otherwise provided sec_216 provides that except as provided in regulations no gain_or_loss shall be recognized on the distribution by a cooperative_housing_corporation of a dwelling_unit to a stockholder in such corporation if such distribution is in exchange for the stockholder's stock in such corporation and such dwelling_unit is used as his principal_residence within the meaning of sec_121 the non-recognition provided by sec_216 is limited to those circumstances where the dwelling_unit being distributed by the cooperative_housing_corporation is used as the tenant-stockholder’s principal_residence where the dwelling_unit distributed is not used as the tenant-stockholder’s principal_residence the general rules of sec_1001 will apply therefore we hold that corporation will recognize gain in an amount equal to the amount by which the fair_market_value of a distributed unit exceeds the adjusted_basis of the unit in the hands of corporation on the distribution of a unit to a tenant- stockholder who does not utilize his unit as a principal_residence ruling_request plr-100634-05 section sec_216 provides that the term cooperative_housing_corporation means a corporation-- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in subsection a are paid_or_incurred is derived from tenant-stockholders sec_1_216-1 provides that none of the stockholders of the corporation may be entitled either conditionally or unconditionally except upon a complete or partial_liquidation of the corporation to receive any distribution other than out of earnings_and_profits of the corporation although sec_216 does not specifically qualify the term any distribution as any distribution with respect to stock a mere distribution from creditor to debtor apart from and incidental to the corporation-stockholder relationship is not within the contemplation of the statute because the language not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation clearly contemplates a distribution made with respect to stock revrul_75_547 1975_2_cb_89 while the term any distribution contemplates a distribution made with respect to stock it does not contemplate a distribution of an apartment in complete redemption of a tenant-stockholder’s stock in the cooperative_housing_corporation to the extent it is applicable the complete redemption of a tenant-stockholder’s stock in exchange for an apartment is governed by sec_216 therefore we hold that corporation will not be disqualified as a cooperative_housing_corporation within the meaning of sec_216 with respect to any distribution of a unit to a tenant-stockholder in exchange for all of the tenant-stockholder’s stock in corporation and the cancellation of the related proprietary lease ruling_request sec_1_216-1 provides in relevant part that each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and paragraph f of this section must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation plr-100634-05 revrul_78_31 1978_1_cb_76 considered a scenario where a cooperative_housing_corporation owned a portion of an apartment building revrul_78_31 concluded that there is no requirement that a cooperative_housing_corporation must own an entire apartment building in order to satisfy the provisions of sec_216 b b it is sufficient that the corporation owns the apartments that its tenant-stockholders are entitled to occupy in addition the fact that the apartments are condominium units does not preclude the cooperative_housing_corporation from being considered as owning apartments in a building therefore we hold that corporation will continue to qualify as a cooperative_housing_corporation within the meaning of sec_216 even though in accordance with the plan of conversion corporation will own a number of condominiums rather than the undivided buildings ruling_request revrul_85_132 considered the issue of whether the exchange of stock in a cooperative_housing_corporation for legal_title to a condominium unit and an undivided_interest in the common elements results in nonrecognition of gain under sec_1034 revrul_85_132 concludes that the exchange of the tenant-stockholder’s stock in the corporation for legal_title to the condominium unit occupied by the tenant- stockholder and an undivided_interest in the common elements will qualify as a sale within the meaning of sec_1034 and no gain_or_loss will be recognized to the tenant- stockholder on such sale subject_to the limitations of sec_1034 and sec_1 in congress enacted sec_216 as of the technical_and_miscellaneous_revenue_act_of_1988 p l with an effective date retroactive to the tax_reform_act_of_1986 sec_216 was enacted to provide corporate level relief from the application of sec_336 to the extent sec_1034 had already provided for nonrecognition on the tenant-stockholder level sec_216 as enacted provided that except as provided in regulations no gain_or_loss shall be recognized on the distribution by a cooperative_housing_corporation of a dwelling_unit to a stockholder in such corporation if such distribution is in exchange for the stockholder’s stock in such corporation and such exchange qualifies for nonrecognition of gain under sec_1034 the conference_report states that no gain_or_loss is recognized to a residential housing cooperative when property that qualifies as a principal_residence is distributed to a tenant-stockholder in exchange for the tenant-stockholder’s stock to the extent the exchange qualifies for nonrecognition at the shareholder level under sec_1034 of the code see h_r conf_rep no pincite sec_216 as enacted provided for no gain_or_loss where the exchange of the tenant-stockholder’s stock for the unit qualifies for nonrecognition of gain under sec_1034 under revrul_85_132 the conversion is treated as a sale in which the taxpayer has sold his principal_residence in the cooperative_housing_corporation and plr-100634-05 immediately bought a condominium for the same price triggering the rollover of all gain under sec_1034 for the tenant-stockholder in the taxpayer_relief_act_of_1997 congress amended sec_121 and repealed sec_1034 in conjunction with the repeal of sec_1034 the taxpayer_relief_act_of_1997 provided a conforming amendment to sec_216 to reflect the sec_1034 repeal the amendment to sec_216 resulted in the current language which provides that no gain_or_loss shall be recognized on the distribution by a cooperative_housing_corporation of a dwelling_unit to a stockholder in such corporation if such distribution is in exchange for the stockholder’s stock in such corporation and such dwelling_unit is used as his principal_residence within the meaning of sec_121 the legislative_history to the taxpayer_relief_act_of_1997 provides no explanation of the amendment to sec_216 revrul_85_132 established that the conversion of a cooperative_housing_corporation into condominium ownership is a sale_or_exchange subject_to the rules of former sec_1034 sec_216 was enacted to provide a corporate level complement to the treatment already afforded by sec_1034 on the tenant-stockholder level when sec_1034 was repealed in sec_216 was amended to reflect the substitution of amended sec_121 as the key provision governing the sale of an individual’s principal_residence there is no indication in the statute or legislative_history to suggest that congress intended to make any change to sec_216 other than the replacement of the reference to sec_1034 with a reference to sec_121 absent a showing of congressional intent to broaden the application of sec_216 to include tenant-stockholders sec_216 should continue to be interpreted as only addressing the consequences to the cooperative_housing_corporation on the conversion to condominium ownership because the conversion is treated as a sale_or_exchange the tax treatment of the tenant-stockholders who use their units as their principal_residence is governed by sec_121 to the extent it applies therefore we hold that consistent with the treatment of the conversion as a sale_or_exchange and subject_to the provisions of sec_121 gain_or_loss shall be recognized by each tenant-stockholder who exchanges their stock in corporation in exchange for a unit that is used as the tenant-stockholder’s principal_residence to the extent that the unit’s fair_market_value exceeds the tenant-stockholder’s basis in his stock accordingly each tenant-stockholder may exclude from gross_income the gain from the exchange of the stock in corporation only if the requirements of ' have otherwise been satisfied in determining whether a tenant-stockholder meets the requirements of sec_121 if corporation meets all the requirements of sec_216 to be a cooperative_housing_corporation the exchange of the tenant-stockholder’s stock in corporation for a condominium unit will qualify as an exchange of the unit the tenant-stockholder is entitled to occupy as a result of holding such stock further the ownership and use tests of sec_121 discussed above will be applied as though the tenant-stockholder owned and used such unit see sec_121 plr-100634-05 ruling_request sec_1012 provides that the basis_of_property is its cost the cost is the amount_paid for such property in cash or other_property sec_1_1021-1 of the regulations the basis_of_property acquired in an exchange is its fair_market_value unless otherwise provided in the code or regulations see 126_fsupp_184 ct_cl therefore we hold that the basis in the condominium unit for each tenant-stockholder who exchanges their stock for a condominium unit will equal the fair_market_value of the shareholder’s condominium unit ruling_request sec_1223 provides that in determining the period for which a taxpayer has held property received in an exchange there shall be included the period for which the taxpayer held the property exchanged if the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as the property exchanged and the property exchanged at the time of such exchange was a capital_asset as defined in ' or property described in ' because the basis in the acquired condominium unit will not be determined by reference to the basis of the co-op stock ' is inapplicable a tenant-stockholder’s holding_period for the stock will not be tacked on to the shareholder’s holding_period for the condominium unit instead we hold that the holding_period will run from the date that the tenant-stockholder acquires the condominium unit ruling_request sec_216 provides that among other requirements for being considered a cooperative_housing_corporation each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation sec_1_216-1 provides in relevant part that each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and paragraph f of this section must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises a lease between a cooperative_housing_corporation and a tenant-stockholder is often the mechanism under which a tenant-stockholder takes possession of a unit in the plr-100634-05 cooperative however under sec_216 a tenant-stockholder has the right to possess a unit in the building solely due to the ownership of stock in the corporation the lease between the corporation and a tenant-stockholder functions much like the covenants typical with the direct ownership of residential_real_property therefore the lease should be viewed as a condition on the tenant-stockholder’s ownership of stock in the corporation and not as a separate asset any valuation of a unit to be distributed to a tenant-stockholder would necessarily include any conditions on the ownership of that unit therefore we hold that for purposes of valuing each unit to be distributed to a tenant- stockholder by corporation the proprietary lease encumbering the unit and held by the tenant-stockholder shall be taken into account by corporation and the tenant- stockholder ruling_request sec_216 provides that a cooperative_housing_corporation is a corporation percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in subsection a are paid_or_incurred is derived from tenant- stockholders sec_118 provides that in the case of a corporation gross_income does not include any contribution to the capital of the corporation the requirement in sec_216 that eighty percent or more of the gross_income of the cooperative_housing_corporation for the taxable_year must be derived from tenant- stockholders contemplates that only items that would be includible in the gross_income of the corporation are included in determining whether eighty percent of the gross_income is derived from tenant-stockholders thus if an item is not considered gross_income to the cooperative_housing_corporation it is not taken into account for purposes of sec_216 see 452_f2d_1036 ct_cl therefore we hold that amounts considered to be contributions of capital excluded from income pursuant to sec_118 shall not be considered gross_income for purposes of the percent gross_income_test set forth in sec_216 except as specifically provided no opinion is expressed or implied as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-100634-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries -
